 DEWEY BROTHERS, INC.Dewey Brothers,Inc.andInternationalUnion ofDistrict 50, Allied and Technical Workers of UnitedStatesandCanada.Cases 11-CA-3751 andI1-CA-3790December 11, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINS137Order of the Trial Examiner set forth in his Supple-mental Decision and hereby orders that the Respon-dent, Dewey Brothers, Inc., Goldsboro, North Caroli-na, its officers, agents, successors, and assigns, shalltake the action set forth in that recommended Order.iThe findings and conclusions of the Trial Examiner which we adoptarebased,inpart,upon his credibility determinations,towhichRespondent has excepted After a careful review of the record herein, weconclude that the Trial Examiner's credibility findings are not contrary tothe clear preponderance of the relevant evidence and, accordingly,we findno basis for disturbing themStandardDry Wall Products,Inc,91 NLRB544, enfd 188F 2d 362 (C A. 3)On April 29, 1969, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthat the Respondent had not engaged in other unfairlabor practices alleged in the complaint and recom-mended that those allegations be dismissed. Thereaft-er, the General Counsel and the Respondent filedexceptions to the Trial Examiner's Decision andsupporting briefs.On August 11, 1969, the National Labor RelationsBoard issued an Order Remanding the Case to theTrial Examiner for the preparation and issuance of asupplemental decision setting forth the resolution ofcertain credibility issues discussed therein. On July 28,1970, the Trial Examiner issued his SupplementalDecision finding that the Respondent had engaged inadditional unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Supplemental Decision. Thereafter theRespondent filed exceptions to the Trial Examiner'sSupplemental Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNatiortalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, his Supplemental Decision, theexceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,'and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its order the recommendedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: These consolidatedcases were tried at Goldsboro, North Carolina, on March18-19, 1969,1 pursuant to charges filed by InternationalUnion of District 50, United Mine Workers of America,herein called the Union, on October 7 and November 29(amended, respectively, on October 23 and January 31),and pursuant to a consolidated complaint issued February12.The primaryissues arewhether the Respondent, DeweyBrothers, Inc., herein called the Company, discriminatorilydischarged two employees in violation of Section 8(a)(3)and (1) of the National LaborRelationsAct, as amended.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief filed by the Company, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY AND THE UNIONINVOLVEDThe Company, a North Carolina corporation,is engagedin the fabrication of steel and metal building supplies at itsGoldsboro,North Carolina, plant and foundry where itannually receives raw materials valued in excess of $50,000directly from outside the State and from which it shipsannually finished goods valued in excess of $50,000 directlyto points outside the State. I find that the Company isengaged in commerce within the meaning of Section 2(6)and (7) of the Act and that the Union is a labororganization within the meaning of Section 2(5) of the Act.II.THE ALLEGEDUNFAIRLABORPRACTICESA.Dischargeof Miller JohnsonMiller Johnson(hired about 1959) has worked for about 7years in the foundry,lining the holding ladle and pullingthe bull ladle. During the summer and fall of 1968,he tookan active part in the Union's organizing campaign,signinga union card,attending most of the union meetings, andtalking to fellow employees about signing authorizationcards. About November 1, a week before his discharge, heasked his new foreman, James A.Coley (who had attendedseveral union meetings with him before being promoted toiAll dates, unless otherwise indicated,are in the penod from October1968 to March 1969187 NLRB No. 17 138DECISIONSOF NATIONALLABOR RELATIONS BOARDforeman on October 14),"Coley,it is just about union time,ain't it?"Coley answered(indicatingknowledge ofJohnson's continued union support),"Yes. Have you gotyour boys ready?"Johnson smiled and walked away.OnNovember8,ForemanColeydischargedJohnson-allegedly for failing to follow instructions forlining the ladle. Thereafter,on February 6, the Companyreinstated Johnson to perform similar work, lining twosmall ladles and pulling the bull ladle,at the same $1.75hourly rate.Johnson was disqualified from receivingunemployment compensation from November 9 throughJanuary 3.The question is whether the assigned reason forJohnson's discharge was pretextual.Johnson testified that about 5:30 p.m. on November 7(the day before his discharge)he overheard PresidentWilliam R. Helms talking in the foundry to Coley and MillForeman Frank Wiggins. At the time,Johnson was taking abreak,standing a few feet away.He overheard Helms askWiggins,"Who's in charge of Johnson?" Wiggins pointedtoColey.Helms asked,"Coley,can you dischargeJohnson?"Coley,kicking his feet against the ground, saidhe could if he had to.Helms responded, "That is all I wantto know,because if you can't I will get somebody whocould."Helms then left. About 30 minutes later,Johnsonwalked out to the scrap iron pile where Foreman Coley wasstanding and asked,"Coley,were you all talking aboutdischarging me? If you were,Iwon't come back to work, Iwill stay at home and then you won't have to discharge me.You is my brother at the [Masonic] Lodge."Coleyresponded, "No, Johnson,I am not going to tell you to stayhome." (Coley,when called as a defense witness,admittedpart of this conversation.Coley testified that on the eveningbefore the discharge, Johnson"came to me and said he hadheard Mr. Helms instruct me to discharge or fire him, andhe said if that was so,he wouldn't come back the next day;and I said that that wasn't true.")The Company argues initsbrief that Johnson's testimony should not be credited,and that there was no such conference in the foundrybetween Helms and the two foremen.However, in recitingthefacts,theCompany ignores Coley's testimony(confirming Johnson's) that Johnson"came to me and saidhe had heard Mr. Helms instruct me to discharge or firehim." The Company offers no explanation for such adiscussion between Johnson and Coley if Johnson had notoverheard the foundry conference concerning Johnson'sdischarge.Moreover,Johnson impressed me as an honest,trustworthy witness.Icredit his testimony about Helms'statements in the foundry and discredit the denials ofHelms and Coley,neither of whom impressed me as acredible witness. (Wiggins did not testify.)Johnson further credibly testified that the next morning,November 8, about 7:30, Foreman Coley called him over towhere the slag and iron had been dumped from the holdingladle. (The ladle,which collects molten iron pouring fromthe cupola,isdumped out daily to remove the remainingiron and slag.Not all the iron is drained from the holdingladle when the iron is poured intermittently during the dayfrom the holding ladle to the bull ladle,which is pulledalong a track to where the molds are filled.Dirt is thrownon the track to prevent the dumped slag and iron fromdamaging the track.)Coley pointed out the dumped slagand iron and said,"Johnson,it looks like I am going tohave to let you go."Johnson responded, "It's just a little bit,it isn'tas much as it has been, is it?" Coley answered, "Itisn't as much,but it is too much.Iam going to have to letyou go." Johnson asked,"Well, why didn'tyou tell mewhen I finished raising the dam like you asked me. . . . Iasked you was it right, was this like the way you wanted it,you says,yes, it was fine....Why didn't you tell me toraise it,and then I could raise it some more." Coley said,"Well, I can't help it, I am going to have to let you go. Gopunch out and come back at 9 o'clock and get yourmoney." As Johnson was leaving,he asked ForemanWiggins,"Why did you all fire me?" Wiggins answered, "Ididn't have nothing to do with it."Johnson crediblytestified that Coley,his new foreman, had talked to himonly once about the way he lined the holding ladle. Thatwas a few days earlier.Coley told him to raise the dam, sothatmore of the iron would drain into the bull ladle. "Iraised the dam, and I called Mr. Coley over to the holdingladle, and I asked him was that like that way he wanted it,and he said yes, that was just fine." Coley told him that hewas a good ladle liner. (Johnson gave undenied testimonythat the day before the trial, there was "a whole lot more"iron and slag which had been dumped from the holdingladle than there had been on the day he was discharged. Hecalled this to Coley's attention,but Coley did not criticizethe person who had lined the ladle.)Foreman Coley gave this account:Q.Will you describe what happened when you sawthat iron spilled on the track?A.Yes,at the time I observed this amount of ironon the track, Johnson was working on the upper holdingladle, and I called him over,and I showed him the ironon the track,and I told him it didn't seem he was goingto try to follow my instructions, and I was going to haveto discharge him.Q.Did Mr. Johnson make any remark to you afteryou discharged him?A.No.Coley did not claim that the track was damaged on thisoccasion.He did claim that he had criticized,or warned,Johnson three times in the previous week and a half, but hedid not give any details,nor explain how Johnson (who hadbeen lining the ladle for 7 years)was doing it wrong. Fromhis demeanor on the stand,he impressed me as being mostunassertive, and not one who would take it on himself todischarge such an experienced workman.He appeared tobe trying to give answers which would please the Company,rather than attempting to give an accurate account of whathappened.Idiscredithis version of the incident, histestimony that he had warned Johnson three times,and hisclaim thatallthe iron would drain into the bull ladle if theholding ladle is properly lined.On the basis of all the credible evidence, I find thatJohnson was a good,efficient employee and that the reasonfor his discharge was clearly pretextual.Having creditedJohnson's testimony,which indicates that President Helmsdid instruct Foreman Coley to discharge Johnson, I findthat the real reason for the discharge was Johnson's unionsupport.(Having found that Helms was not a credible DEWEY BROTHERS, INC.witness, I discredit his denial of knowledge of Johnson'sunion activity.)The Company's discriminatory motivation is furtherdemonstrated by the conduct of President Helms thereaft-er. Johnson credibly testified that about 10 days after thedischarge he talked to Helms first at his home and later atthe office, stating "I have just got to have a job." As theywere talking in the office, Helms said, "Johnson, I went outand I checked your case out. You are a good worker andyou are a good ladler." The conversation was laterinterruptedwhen Helms was told he had a "mightyimportant" and "urgent" telephone call. Helms left theoffice for about 5 minutes. Upon returning, he said, "Yes,Johnson, that was a mighty important telephone call.Johnson, I am so mad I don't know what to do. Thattelephone call we had. You had the damned union manrunning around in your car, in your front seat, goingaround to the homes of my employees, from house tohouse. I was going to be fair with you, but I cannot do itnow." (The day before, Johnson had driven an NLRB fieldexaminer to a witness' home and back to the motel. Nounion representative was in the car.) Johnson denied theaccusation, and Helms said, "Maybe this will blow over inabout two or three weeks. You can call me back again."Several days later, Johnson did call back, saying he stillcould not find ajob. Helms responded, "Johnson, I haven'tgot over that deal we talked about the other day." TheCompany did not reinstate Johnson until February 6.(When Helms testified as a defense witness, he admittedhaving postdischarge conversations with employees. He didnot deny Johnson's testimony about his postdischargeconversations with Johnson.)Iaccordingly find that the Company discriminatorilydischarged Miller Johnson on November 8 and refused toreinstate him until February 6, in violation of Section8(a)(3) and (1) of the Act.B.Dischargeof Foy J. Peel, Jr.During the election campaign, the CompanydischargedFoy J.Peel, Jr.,who had not signed a union card orengaged in any unionactivity,but whose wife participatedin an organizing drive at another plant.The GeneralCounsel contends that he was discharged because of hiswife's union support,whereas the Company contends thathe was a supervisor and discharged because his attitude waspoor and because he was complaining about his job and hisrate of pay.Of course,if he were in fact a supervisor, hisdischarge for the reason alleged by the General Counselwould not be illegal.Three daysbefore Peel was discharged,counsel for theCompany and the Union agreed at the hearing in therepresentation case that he was a supervisor and should beexcluded from the unit.Peel had worked in the steelshop,where the metal wascut, since 1959. He spent part of his time doing manuallabor,operating various machines.The remainder of the139time he directed the work of five or six lower-paidemployees and handled orders from customers.According to Peel's testimony, his direction of the workwas merely routine, and he had no supervisory authority.He appeared, however, to be deliberately attempting tobelittle his status. After considering all the evidence, I findthat he responsibly directed the work of the others in theshop and that he was therefore a supervisor, as previouslyagree by the Company and the Union.Accordingly, I find that his discharge, as a supervisor, didnot violate Section 8(a)(3) and (1) of the Act.There being no allegations in the complaint of anySection 8(a)(1) violations directed toward Peel as asupervisor, and no evidence to support the Section 8(a)(1)allegationsconcerningconductdirectedtoward"employees," I shall recommend that the separate Section8(a)(l) allegations be dismissed.CONCLUSIONS OF LAW1.By discriminatorily discharging Miller Johnson onNovember8 and refusing to reinstatehim until February 6,the Company engaged in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(3) and (1)and 2(6) and (7) of the Act.2.The October 11 discharge of Foy J. Peel, Jr., asupervisor, did not violate the Act.THE REMEDYI shall recommend that the Respondent be ordered tocease and desist from the unfair labor practices found andfrom like or related invasions of the employees' Section 7rights; to give to Miller Johnson backpay, from November8, 1968, through February 6, 1969, computed in the mannerset forth in F.W.Woolworth Company,90 NLRB 289, plusinterestat 6 percent per annum as prescribed inIsisPlumbing & Heating Co.,138NLRB 716; and to postappropriate notices.Accordingly, on the basis of the foregoing findings andconclusions,and on the entire record, I recommendpursuant to Section 10(c) of the Act, issuance of thefollowing:ORDERRespondent, Dewey Brothers, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee because of his membership in or activities onbehalf ofInternationalUnion of District 50, United MineWorkers of America, or any other labor organization.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make Miller Johnson whole for his lost earnings, in 140DECISIONSOF NATIONALLABOR RELATIONS BOARDthe manner set forth in the section of the Trial Examiner'sDecisionentitled "The Remedy."(b) Preserve and make available to the Board, or itsagents, upon request, for examination and copying, allpayroll records and reports, social security paymentrecords, timecards, personnel records and reports, and allrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Goldsboro, North Carolina, plant copies ofthe attached notice marked "Appendix."2 Copies of thenotice, on forms provided by the Regional Director forRegion11,after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintainedfor 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to ensure that the notices are not altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 11, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.3IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.2 In the event that this RecommendedOrder is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Orderof a TrialExaminer"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"a Decree of the United StatesCourt ofAppeals Enforcing and Order" shall be substituted for the words "aDecision and Order "3 In the event that this Recommended Order isadopted bythe Board,this provision shall be modified to read: "Notify the Regional Director forRegion 11, in writing,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, anagency of the United States Government.WE WILL PAY Mr. Miller Johnson for the earnings helost as a resultof his November8, 1968,discharge, plus6 percent interest.WE WILL NOT discharge or discriminate against anyemployee for supporting InternationalUnion ofDistrict 50, United Mine Workers of America, or anyother union.WE WILL NOT interfere with our employees' unionactivities.DEWEYBROTHERS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerning this noticemay be directed tothe Board's Regional Office, 1624 Wachovia Bldg., 301North Main Street, Winston-Salem,North Carolina 27101,Telephone 919-723-2303.TRIAL EXAMINER'S SUPPLEMENTALDECISIONMARION C.LADWIG,Trial Examiner: On August 11, 1969,the Board issued its Order Remanding Proceeding to TrialExaminer,' for the preparation and issuance of a Supple-mental Decision, stating: "In his [April 29, 1969] Decision,the Trial Examiner concluded that Respondent [DeweyBrothers, Inc.] had not violated Section 8(a)(3) or (1) of theAct by discharging Foy J. Peel, Jr., whom he found to be asupervisor.However, the record contains testimony thatPeel was given instructions to find out how the employeesfelt about the Union [International Union of District 50,Alliedand TechnicalWorkers of UnitedStates&Canada2], which instructions Peel refused to carry out. TheGeneralCounsel contends,interalia,thatPeelwasunlawfully discharged because of his refusal to carry outthese instructions.He also alleges Peel was unlawfullydischarged because of his wife's union activities at anotherplant. The testimony in the record bearing upon the issue ofwhether or not instructions to report on employee unionactivitywere ever in fact given Peel and that testimonyconcerning the actual reason Respondent discharged Peel isin conflict in material respects and no resolution on thesematters, including conflicts in the testimony, has beenmade by the Trial Examiner."The Board's Order requires that the SupplementalDecision set forth "the resolution of the credibility issuesdiscussed above and subsequent findings and conclusionswith respect to the unfair labor practices alleged in thecomplaint." (As amended at the trial, the complaintallegesthat the Company unlawfully discharged Peel because it"suspected said employees joined or assisted the Union orengaged in union activities or concerted activities for thepurpose of collective bargaining or mutual aid andprotection, and/or because of said employee's wife's unionactivity.")CredibilityFindingsFoy J.Peel, Jr., testified that on the afternoon of October8,1968(following the hearing that morning in therepresentation proceeding), Foreman Allen Barwick toldhim to accompany Barwick to President William R. Helms'iAlthough promptly served on the parties,the Order was not called tothe attentionof the Trial ExamineruntilJuly 22, 1970.2Formerly, InternationalUnion of District 50, United Mine Workers ofAmerica DEWEY BROTHERS, INC.office.When they reached the office,Helms wasnot there,but "there were two lawyers that Mr. Barwick identified ascompany lawyers." (They were Attorneys Robert D.Wilkins and Michael L. Lowry.) After telling him that theCompany and the Union had agreed that morning that hewas a supervisor and that he could not vote in the election,Attorney Wilkins asked him if his wife worked at GeneralElectric and if she was active in the Union down there. Heansweredyes, said that she attendedmeetingsand handedout leaflets, and asked "what that had to do with DeweyBrothers." Wilkins answered, "Not anything." Wilkins thenasked him what he thought about a union at DeweyBrothers,and he answered that he would not express anopinion.Wilkins stated that he could not be "half-pregnantabout it," that he had to be "all of the way or none at all."Wilkins said "he wanted me to know that I was with theCompany and he didn't expect me to campaign for theUnion. I told him I wouldn't campaign." Wilkins then toldhim that he could go, and told Foreman Barwick to wait.Peel further testified that about an hour later he askedForemanBarwick"why they brought my wife into it, andhe saidDewey Brothers and GE had company lawyersfightingthe union so they could run theirbusinesslike theywanted to." Peel stated that he supposed that since "theybrought my wife into it," he would probably be looking fora new job, that "They will probably put me on thelist .. .since they've brought my wife's name intoit, since my wifeis in the union at GE, they will think I am trying to bungone in here." Barwick responded, "You won't be on the list,ifanybodygetsmoremoney you probably will too."Barwick thenasked him how the men he worked with feltabout the Union, and "asked me couldn't I talk to them andfind out how they felt about the Union." Peel said no, thathe was goingto have to work with the men after this thingwas over with and that he was not a stool pigeon. Barwicksaid the Company had to know how they felt, and Peelresponded, "Well, then, damn it, you will have to ask them,because I ain't goingto." That ended the conversation, butlater that afternoon, Barwick called him into Barwick'soffice, "told me that the lawyer had called him back intoMr. Helms' office, and they had two reports out of the shopand one out of the foundry, that I was a union leader, that Iwas a leaderfor the Union." Peel "told him he could believewhat he wanted to, that I didn't even know the name of theUnion." (As found in my original Decision, Peel had notsigneda union card or engaged in any union activity.)Thus, according to Peel, Company Attorney Wilkins (inthe presence of Attorney Lowry and Foreman Barwick)asked Peel on October 8 if his wife was active in the unionatGeneral Electric, and, when Peel later asked Barwick"why they brought my wife into it," Barwick told him that"Dewey Brothers and GE had company lawyers fightingthe union so that they could run their business like theywanted to." (Peel's wife credibly testified that an electionwas held at the General Electric plant on October 3 andthat election objections were filed.) Company AttorneysWilkins and Lowry did not testify; they represented theCompany at the trial. When Foreman Barwick was calledas a defensewitness, the company counsel did notinterrogatehim about this testimony-despite the fact that141the complaint specificallyalleges, in the alternative, thatPeel was discharged because of his wife's union activity.Also, according to Peel's testimony, Foreman Barwickasked him to talk to the employees he worked with and"find out how they felt about the Union," and Peel refusedto do so. Although the complaint does not specificallyallege that Peel's refusalwas a reasonfor his discharge, thecomplaint alleges that Peel was unlawfully discharged, andthe Company litigated this basis for the discharge when itscounsel asked Barwick the question on direct examination,"Did you have a conversation with Mr. Peel in which youaskedhim about the union activities of his fellowemployees?" Barwick answered, "Not that I recall." (Oncross-examination,when asked about this, Barwick firstrepeated, "I testified I could notrecall."However,later,when asked if it was possible that he might havementionedthe Union to Peel, he answered "No, sir," and when asked,"You never said a word to him about the Union, is thatyour testimony," he answered positively, "Right.") Barwickimpressed me generally as a crediblewitness,and I creditother parts of his testimony (particularly his, rather thanPeel's, testimony about Peel's supervisory status). However,he did not appear to be entirely candid when he twiceclaimed that he did notremembertalking to Peel about theUnion, but when pressed further, positively denied eversaying a word to Peel about the Union.As found in my original Decision, Peel appeared to bedeliberately attempting to belittle his supervisory status. Heimpressed me as being less than forthright when giving thattestimony on cross-examination. However, I do not believethat he was fabricating the above-quoted testimony givenon direct examination, concerning the conversations withCompany AttorneyWilkins and Foreman Barwick. Itherefore credit this part of his testimony.PretextualBasis forDischargeThree days after Company Attorney Wilkins questionedPeel about his wife's union activity in another plant andPeel refused Foreman Barwick's request to find out howemployees felt about the Union, Barwick discharged him.Peel, the only witness who gave testimony about what wassaid at the time of the discharge, credibly testified that onOctober I1 Barwick told him "that if I wasn't satisfied withmy wages, he thought I would be better off if I left . . . Youcan probably find anotherjob, you :aught not be making asmuch as you are, but in a year or so you will be makingmore." Peel responded, "Well, there is nobody satisfiedwith what they are making, everybody wants more . . . Ihaven't been looking for a job," and he did not have one.He then added, "If you are going to start that junk, whydon't you justgo ahead and tell me it is on account of theUnion?"Barwick answered,"You are correct,you didn'ttake the best interests and consideration of the companyinto account," and handed him his final paycheck. Peel'sOctober 15 separation notice indicated that he was "Firedbecause of general discontent with wages and workingconditions." President Helms testified that he was out oftown at the time but that, when he returned, he was told, byForeman Barwick or Personnel Manager Jones, that "Peel'sattitude as supervisor was quite poor,he was quite unhappy 142DECISIONSOF NATIONALLABOR RELATIONS BOARDabout his job, he was complaining about his rate of pay;they were the reasons given me." (Emphasis supplied.)The Company did not present any direct testimony whyPeel was discharged.When called as a defense witness,Foreman Barwick testified about earlier conversations withPeel, but nothing about why the Company decided when itdid to discharge him. He admitted that it had been about 6weeks since Peel had complained about not getting enoughmoney.After considering all the evidence, including Peel'scredited testimony about his conversations with CompanyAttorney Wilkins and Foreman Barwick on October 8, andhis conversation with Barwick at the time of the discharge, Ifind (a) that the Company seized on Peel's earlier-expressedcomplaints about the amount of his compensation as apretext for discharging him, and (b) that his wife's unionactivity in another plant and his refusal 3 days earlier toquestion employees about their union sympathies weremotivating reasons for the discharge.After furtherconsideration, I also find that these reasons for thedischarge were either specifically alleged or duly litigated atthe trial and that the discharge of Peel, a supervisor, forthese reasons tended to interfere with employees' Section 7rights, in violation of Section 8(a)(1) of the Act.REVISED CONCLUSIONS OF LAW1.By discriminatorily discharging Miller Johnson onNovember 8, 1968, and refusing to reinstate him untilFebruary 6, 1969, the Company engaged in unfair laborpractices affecting commerce within the meaning ofSections 8(a)(3) and (1) and 2(6) and (7) of the Act.2.By discharging Foy J. Peel, Jr., a supervisor, onOctober 11, 1968, the Company violated Section 8(a)(1) ofthe Act.THE REMEDYThe Respondent will be ordered to cease and desist fromthe unfair labor practices found and from like or relatedinvasions of the employees' Section 7 rights; to take certainaffirmative action designed to effectuate the policies of theAct; to offer reinstatement to Foy J. Peel, Jr., with backpaycomputed in the manner set forth in F. W.WoolworthCompany,90 NLRB 289, plus interest at 6 percent perannum as prescribed inIsis Plumbing & Heating Co.,138NLRB 716; to give to Miller Johnson backpay, fromNovember 8, 1968, through February 6, 1969, computed inthe same manner, plus 6 percent interest; and to postappropriate notices.Accordingly, on the basis of the findings in the originalDecision issuedApril29,1969,and the foregoingsupplemental and revised findings and conclusions, and onthe entire record, I issue pursuant to Section 10(c) of theAct the following recommended:3 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board's Order is enforced by a judgment of a United States Courtof Appeals,thewords in the notice reading "Posted by Order of theORDERRespondent, Dewey Brothers, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee because of his membership in or activities onbehalf of International Union of District 50, Allied andTechnicalWorkers of United States & Canada, or anyother labor organization.(b)Discharging any supervisor because of his wife'sunion activity at another plant, or because he refused tointerrogate employees concerning their union sympathies.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Foy J. Peel, Jr., immediate and full reinstate-ment to his former job or, if the job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him wholein the manner set forth in the section of the TrialExaminer's Supplemental Decision entitled "The Remedy."(b) Notify the above-named person if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and Universal Military Training andService Act, as amended, after discharge from the ArmedForces.(c)Make Miller Johnson whole for his lost earnings, inthe manner set forth in the section of the Trial Examiner'sSupplemental Decision entitled "The Remedy."(d)Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(e) Post at its Goldsboro, North Carolina, plant copies ofthe attached notice marked "Appendix.' 13 Copies of thenotice, on forms provided by the Regional Director forRegion 11, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to ensure that the notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 11, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.4NationalLaborRelationsBoard" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National LaborRelations Board "4 In the event that the recommended Order is adopted by the Board,this provision shall be modified to read. "Notify theRegionalDirector forRegionIt, in wnting, within 10 daysfrom the date of thisOrder, whatsteps the Respondent has takento complyherewith " DEWEYBROTHERS, INC.IT IS ALSOORDERED thatthe complaint be dismissedinsofar as it alleges violationsof the Act not specificallyfoundAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act by dischargingan employee for supporting a union and by discharging asupervisor because he refused to question employees abouttheir union support and because his wife engaged in unionactivity at another plant.WE WILL pay Mr. Miller Johnson for the earnings helost as a result of his November 8, 1968, discharge, plus6 percent interest.WE WILL offer Mr. Foy J. Peel, Jr., full reinstatementand pay him for the earnings lost as a result of hisOctober 11, 1968, discharge, plus 6 percent interest.WE WILL NOT discharge or discriminate against anyemployee for supporting InternationalUnion ofDistract 50, Allied and Technical Workers of UnitedStates& Canada, or any other union.WE WILL NOT discharge any supervisor for refusing toquestion employees about their union support or143because his wife engages in union activity at anotherplant.WE WILL NOTunlawfully interfere with our employ-ees' union activities.DatedByDEWEYBROTHERS, INC.(Employer)(Representative)(Title)Note:We will notify the above-named discharged supervi-sor, if presentlyserving inthe Armed Forces of the UnitedStates,of his right to full reinstatement,upon application,inaccordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 1624Wachovia Building, 301 North Main Street, Winston-Salem,North Carolina 27101, Telephone 919-723-9211Ext. 360.